DISMISS; and Opinion Filed January 29, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01479-CR

                              STEVE WAYNE SILAS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81379-2017

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                 Opinion by Justice Lang-Miers
       Steve Wayne Silas filed his pro se notice of appeal on December 27, 2017. We abated for

a hearing in the trial court. After reviewing the documents on file and the trial court’s findings of

fact, we dismiss this appeal for want of jurisdiction.

       Rule 25.2(a)(2) provides that in a plea-bargained case in which the trial court assesses a

punishment that does not exceed the punishment to which the defendant agreed, the defendant may

appeal only those matters raised by written motion filed and ruled on before trial or after getting

the trial court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). If an appellant has no right

to appeal, we must dismiss the appeal without further action. See Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).
        As noted, we abated the appeal for a hearing to determine whether appellant was entitled

to court-appointed counsel. We also requested a copy of the trial court’s certification of appellant’s

right to appeal. After receiving the findings and the reporter’s record from the hearing, we adopted

the trial court’s findings that (1) appellant had appointed counsel for the hearing, (2) he entered

into a plea agreement with the State in which he waived his right to appeal, (3) there were no

pretrial written motions ruled on prior to trial, (4) the trial court did not give permission to appeal,

and (5) appellant admitted at the hearing he knew he did not have a right to appeal. In light of this,

we conclude we must dismiss this appeal without further action. See id.

        We dismiss this appeal for want of jurisdiction.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

171479F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 STEVE WAYNE SILAS, Appellant                      On Appeal from the 416th Judicial District
                                                   Court, Collin County, Texas
 No. 05-17-01479-CR         V.                     Trial Court Cause No. 416-81379-2017.
                                                   Opinion delivered by Justice Lang-Miers,
 THE STATE OF TEXAS, Appellee                      Justices Fillmore and Stoddart participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 29th day of January, 2018.




                                             –3–